DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 11/24/2021 (“Nov. Resp.”). In the Nov. Resp., claims 1-6 and 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments submitted in the Nov. Resp.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maulin M. Patel (56,029) on 2/3/20222.

The application has been amended as follows: Claim 15, the paragraph starting at about line 14, should be changed to “receive, via the transceiver, downlink control information (DCI) including downlink feedback information for the at least one PUSCH transmitted using the configured resources,”.
Allowable Subject Matter
Claims 1-6 and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 1 and 15.
Claim 1 is directed to a “method performed by a terminal in a wireless communication system” and claim 15 is directed to a “terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to” perform various functions that are virtually identical to the steps performed by the method of claim 1. Thus, claim 1 is a representative claim.
None of the prior art teaches or suggests, alone or when combined, that a terminal “transmit[s] at least one physical uplink shared channel (PUSCH) on a cell associated with an unlicensed band using [] configured resources according to [a] periodicity” received in configuration information and “based on [identified listen-before-talk (LBT)] related information”. The terminal further receives “downlink control information (DCI) including downlink feedback information for the at least one PUSCH …, identifying at least one hybrid automatic repeat request (HARQ)-acknowledgement (ACK) feedback corresponding to the at least one PUSCH in a reference subframe based on the downlink feedback information,” and lastly, “adjusting a contention window value for [an] uplink transmission, based on the LBT related information and the at least one HARQ-ACK feedback.”
While the prior art of record (e.g., U.S. 2018/0123744 and 2019/0182865) describe receiving configuration information and using it, along with LBT information, for transmitting PUSCH, as well as adjusting a contention window based on the LBT information and HARQ-ACK information, these references and the other cited prior art of record do not teach all of the limitations as recited in claims 1 and 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0249484 and 2019/0159243 describe either adjusting LBT parameters, including a contention window size and/or LBT uplink transmission processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413